 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11 PABLO SALINAS,                       Case No.: 2:18-cv-06406 JAK (AGRx)
12                                      ORDER RE STIPULATION FOR
              Plaintiff,                DISMISSAL OF THE ENTIRE
13      vs.                             ACTION
14                                      JS-6
   BURGER CITY GRILL #3, INC. d/b/a
15 BURGER CITY GRILL; and DOES 1

16 through 10,

17            Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the Stipulation is GRANTED. The entire
 3   action be dismissed with prejudice, each side to bear their own fees and costs.
 4         IT IS SO ORDERED.
 5

 6         Dated: January 9, 2019                   _______________________________
 7                                                  JOHN A. KRONSTADT
                                                    UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
